DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 21 lines 13-16 require “…the plurality of shaped portions of the base inner surface of the wall inner surface” however limitations require that the plurality of shaped portions are on the base outer surface. For the purposes of examination the shaped portions are interpreted to be on the base outer surface. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-14, and 16-21 of U.S. Patent No. 11,064,835 (hereinafter ‘835) in view of Chadwick (1,063,911). Note that in the following analysis the claims of the present application are in bold and the reference claims of ‘835 are in italics.
Claim 1 of ‘835 teaches all of the required limitations of claim 1 of the present application with the exception that the characteristics attributed to the shaped portions associated with lines 6-15 of the present application are associated with “…a plurality of shaped portions extending below the base outer surface…” whereas the reference application claims “…a plurality of shaped portions extending about the base inner surface…”. Note that the reference application does require, in lines 29-33 of claim 1, “…at least one outer shaped portion extending below the base outer surface thereby increasing the surface area of a corresponding flat surface…”.
Chadwick discloses a utensil (such as a teakettle [pp. 1 lines 8-10], see Fig. 1) that includes shaped portions on both the inner and outer surface that are identical in characteristics.  Chadwick teaches that this bottom structure is provided in order to provide a very broad heating surface so as to affect a very rapid heating of the water [pp. 1 lines 8-13].
It would have bene obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the article of manufacture taught by claim 1 of ‘834 by providing the shaped portions such that they extend from both the inner and outer surfaces and are identically shaped, as taught by Chadwick, in order to “…provide a very broad heating surface so as to affect a very rapid heating of the water [pp. 1 lines 8-13]”. 
Claims 2-8 of ‘835 in combination with Chadwick disclose all of the elements of claims 2-8 of the present application.
Claim 7 of ‘835 in combination of Chadwick discloses that the shaped portions are evenly arranged, this even arrangement is interpreted to be a “pattern” as required by claim 9 of the present application.
Claim 1 of ‘835 in combination with Chadwick discloses that the shaped plurality of shaped portions are in a circular pattern [see Fig. 1 of Chadwick] on the base outer surface, as required by claim 10 of the present application.
It would have bene obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the article of manufacture taught by claim 1 of ‘834 by providing the shaped portions such that they extend from both the inner and outer surfaces and are identically shaped, as taught by Chadwick, in order to “…provide a very broad heating surface so as to affect a very rapid heating of the water [pp. 1 lines 8-13]”. 
Claims 9, 11, 12, 13, 14, 16, 17, 18, 19, and 20 of ‘835 in combination with Chadwick disclose all of the limitations of claims 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 of the present application. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2010/0084412 A1).
With respect to claim 21 Huang discloses a method comprising:
receiving one or more metals [paragraph 0054]; and
forming the metals into a kettle [see Fig. 3 note that where a kettle is defined as "[a] vessel, commonly of metal, for boiling water or other liquids over a fire; a pot or caldron (cf. camp-kettle n., fish-kettle n., gipsy-kettle)…”], the kettle including a wall portion, a base portion, and a plurality of shaped portions [see annotated Fig. 3, below], the wall portion having a wall inner surface and a wall outer surface, the base portion having a base inner surface and a base outer surface, at least a portion of the wall portion and the base portion forming a vessel to retain fluid therein, at least part of the base portion configured to receive heat from a heating source, the plurality of shaped portions extending below the base outer surface [see Fig. 3], a top of each of the plurality of shaped portions being opposite a bottom of each of the plurality of shaped portions, each shaped portion of the base outer surface including at least three sides extending from the bottom to the top, the top of each of the plurality of shaped portions being polygonal in shape [note that the shaped portions shown in Fig. 3 are rectangular in cross section and have four sides extending from the bottom to the top], the plurality of shaped portions thereby increasing the surface area to greater than a surface area of a corresponding flat surface to further assist in uneven heat transfer from the heating source [see Abstract of Huang], the plurality of shaped portions of the base inner surface or the wall inner surface including the polygonal shaped tops of the plurality of shaped portions, and sides of the plurality of shaped portions assisting in uneven heat transfer from the heating source to the retained fluid in the vessel [note that although Huang does not specifically recite uneven heat transfer it would be understood that there would be a greater degree of heat transfer from the surface interior surface of the cavity [see annotated Fig. below] than from the top of the shaped portion, due to the greater degree of thermal mass of the shaped portion].

    PNG
    media_image1.png
    616
    796
    media_image1.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762